             Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 1 of 38 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original    ‫ ܆‬Duplicate Original

          LODGED
   CLERK, U.S. DISTRICT COURT       UNITED STATES DISTRICT COURT
   6/3/2021                                              for the                                    06/02/2021
CENTRAL DISTRICT OF CALIFORNIA
              JB
 BY: ____________BB______ DEPUTY            Central District of California                                   dj




 United States of America

                     v.

 OSCAR BELLO TORRES and                                            Case No.     2:21-mj-02718-DUTY
 ERIC CATALAN,

                     Defendant(s)


                                    CRIMINAL COMPLAINT BY TELEPHONE
                                   OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of February 10, 2021, in the county of Santa Barbara in the Central District of

California, the defendant(s) violated:

            Code Section                                           Offense Description

            21 U.S.C. § 841(a)(1); (b)(1)(A)                       Distribution of Methamphetamine

         This criminal complaint is based on these facts:

           Please see attached affidavit.

         _ Continued on the attached sheet.

                                                                                /s/ Christopher Stantzos
                                                                                Complainant’s signature

                                                                         Christopher Stantzos, Special Agent
                                                                                 Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                    June 3, 2021
                                                                                     Judge’s signature

 City and state: Santa Barbara, California                         Hon. Louise A. LaMothe, U.S. Magistrate Judge
                                                                                 Printed name and title



AUSA: Maria Elena Stiteler (x6148)
 Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 2 of 38 Page ID #:2



                               AFFIDAVIT

     I, Christopher Stantzos, being duly sworn, declare and

state as follows:

                       I. PURPOSE OF AFFIDAVIT

     1.   This affidavit is made in support of a criminal

complaint and arrest warrants against Oscar Bello TORRES

(“TORRES”) and Eric CATALAN (“CATALAN”) for violations of 21

U.S.C. § 841(a)(1): Distribution of a Controlled Substance.

     2.   This affidavit is also made in support of an

application for warrants to search:

          a.    The premises located at 1029 East Gutierrez

Street, Santa Barbara, California 93103, as described further in

Attachment A-1 (“SUBJECT PREMISES 1”);

          b.    The premises located at 1212 Punta Gorda Street,

Space 13, Santa Barbara, California 93103, as described further

in Attachment A-2 (“SUBJECT PREMISES 2”);

          c.    A black 2008 BMW 1-Series bearing California

license plate number 7EAY511, as described further in Attachment

A-3 (“SUBJECT VEHICLE”);

          d.    The person of Eric CATALAN (“CATALAN”), as

described further in Attachment A-4; and

          e.    The person of Oscar Bello TORRES (“TORRES”), as

described further in Attachment A-5.

     3.   The requested search warrants seek authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. § 841(a)(1) (distribution of, and possession with intent

to distribute, controlled substances) and 21 U.S.C. § 846
 Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 3 of 38 Page ID #:3



(conspiracy and attempt to distribute controlled substances)

(the “Subject Offenses”), as described more fully in Attachment

B.   Attachments A-1, A-2, A-3, A-4, A-5, and B are incorporated

herein by reference.

      4.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrants, and search warrants, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

       II.    BACKGROUND OF SPECIAL AGENT CHRISTOPHER STANTZOS

      5.     I am a Special Agent (“SA”) with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (“ATF”) and have been

for one year.    I was hired by ATF in March 2020 and attended the

ATF Academy from March through December 2020, where I received

approximately 1,000 hours of formal training in various aspects

of conducting firearms, explosives, arson, firearms trafficking,

and gang investigations.     Before joining the ATF, I was an

Intelligence Analyst (“IA”) for the Federal Bureau of

Investigation (“FBI”) for approximately four and a half years.

As an IA, I produced intelligence products in furtherance of

civil rights investigations and complex international money

laundering investigations.     Before joining the FBI, I was a
                                    2
 Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 4 of 38 Page ID #:4



forensic scientist for the Washington, DC Department of Forensic

Sciences for nearly two years, where I identified, documented,

preserved, and collected physical evidence from crime scenes.

     6.     I have participated in many aspects of gang, firearms,

and drug investigations, including undercover operations,

arrests, and surveillance.     I have also debriefed multiple

informants and witnesses who had personal knowledge regarding

illegal firearms and drug trafficking.       I am familiar with

firearms and drug traffickers’ methods of operation, including

the distribution, storage, and transportation of drugs, as well

as the collection of money proceeds of drug-trafficking and

money-laundering methods used to conceal the nature of the

proceeds.   I am familiar with the methods employed by gang

members to thwart detection by law enforcement including the use

of cellular telephone technology, counter-surveillance

techniques, false or fictitious identities and addresses, money-

laundering techniques, and coded language.

     7.     Currently, I am assigned to the Los Angeles Field

Division, Santa Maria Satellite Office (“SMSO”) of the ATF.           I

have been assigned to the SMSO since March 2020, in which time I

have participated in controlled purchase operations, undercover

operations, and gang investigations in Los Angeles, Santa

Barbara, and San Luis Obispo Counties.

                   III. SUMMARY OF PROBABLE CAUSE

     8.     In January and February 2021, the ATF and the Santa

Barbara County Sheriff’s Office (“SBSO”) identified CATALAN as a

distributer of methamphetamine in the Santa Barbara and Lompoc,
                                    3
 Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 5 of 38 Page ID #:5



CA areas.   The ATF and SBSO further identified CATALAN’s

methamphetamine supplier as TORRES, a pound-quantity

methamphetamine dealer for the “Krazies,” a criminal street gang

affiliated with the East Side Santa Barbara street gang in Santa

Barbara, CA.   On January 13, 2021, an undercover ATF

confidential information (the “CI”) purchased approximately 80

grams of methamphetamine from CATALAN.       On February 10, 2021,

the CI purchased approximately 408 grams of methamphetamine from

TORRES, who was enlisted and assisted by CATALAN.         And on

February 22 and March 2, 2021, the CI purchased approximately

328 grams and 534 grams, respectively, of methamphetamine from

TORRES.

     9.     Through these multiple, recorded, undercover

purchases, law enforcement determined TORRES resided at SUBJECT

PREMISES 1.    For two of these purchases, TORRES carried the

methamphetamine from SUBJECT PREMISES 1 to the location of the

purchase.   Law enforcement further determined that TORRES

operated the SUBJECT VEHICLE for personal use and to store

methamphetamine.    Further, during a recorded methamphetamine

transaction in March 2021, TORRES explained that he used a

residence in the area of the 1100 Block of Punta Gorda Street,

Santa Barbara, CA 93103, as a “trap pad” -- a stash house used

to store drugs and other contraband.       Through surveillance of

TORRES and the SUBJECT VEHICLE, in April 2021 law enforcement

determined the “trap pad” was SUBJECT PREMISES 2, which TORRES

is currently visiting on a near daily basis.



                                    4
 Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 6 of 38 Page ID #:6



                    IV. STATEMENT OF PROBABLE CAUSE

     10.    Based on my review of law enforcement reports,

conversations with other law enforcement officers, and my own

knowledge of the investigation, I know the following:

           A.   Identification of CATALAN as Source of Illegal
                Drugs

     11.    On January 2, 2021, at ATF Special Agent Bryan

Traverso’s direction, an ATF CI 1 called a target of a drug

investigation with initials C.S.      In that call, which was

recorded and which I have reviewed, the CI asked C.S. how much a

“p” of “broken window” would cost.       From my training,

experience, and conversations with senior law enforcement

officers, I understand that this is coded language that refers

to a pound of methamphetamine.      C.S. stated that he would get on

that, and that the CI could buy it in Lompoc, California.

     12.    On January 4, 2021, at SA Traverso’s direction, the CI

called C.S.     During this call, which was recorded and which I

reviewed, C.S. and the CI agreed, in substance and in part, on a

$3,200 purchase price for a pound of methamphetamine, which the

CI could purchase from C.S.’s associate.        C.S. told the CI that

he would send his supplier’s “snap” (Snapchat contact

information).




     1 The CI has provided reliable, credible, and actionable
intelligence that ATF corroborated through independent ATF
investigations. In 2015 the CI was charged with federal
racketeering conspiracy, drug, and firearms violations, to which
he has since pleaded guilty. The CI is cooperating with the ATF
for consideration in the federal case and financial
compensation.
                                5
 Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 7 of 38 Page ID #:7



       13.     Also on January 4, 2021, C.S. sent the CI a series of

Snapchat messages. 2       Due to the encrypted nature of Snapchat

communications, agents were unable to document all portions of

the January 4, 2021 Snapchat conversation between the CI and

C.S.       However, I have reviewed the portion of the conversation

that was saved, and it shows that C.S. sent the message “3200”

to the CI (referencing the price of a pound of methamphetamine)

and then provided the CI with a Snapchat profile labeled “Eric

Catalan.”         From my review of the CI’s communications with C.S.,

I understood that C.S. identified “Eric Catalan” as a supplier

of methamphetamine.

             B.     January 13, 2021 Purchase of Approximately 80 Grams
                    of Methamphetamine from CATALAN

       14.     On January 4, 2021, at SA Traverso’s direction, the CI

messaged the Snapchat contact for “Eric Catalan” that C.S. had

provided.         Due to the encrypted nature of Snapchat

communications, agents were unable to document all portions of

this Snapchat conversation; however, the saved portion of the

conversation shows that the CI asked “Eric Catalan” “What’s your

digits I’ll get at you right now.”         As I understand from a

conversation with SA Traverso, the CI told SA Traverso that the

CI and “Eric Catalan” exchanged telephone numbers in the portion

of the Snapchat conversation that was not preserved.




       I am aware from my training and experience in
       2                                                    computer and
digital investigations that Snapchat is an encrypted        multimedia
messaging application in which users can share text,        audio,
video, and picture messages that typically disappear        shortly
after viewing.
                                6
 Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 8 of 38 Page ID #:8



     15.    After this Snapchat conversation, the CI called the

telephone number that “Eric Catalan” provided, which was (805)

757-6328.   In that call, which was recorded and which I have

reviewed, CATALAN picked up the call and answered “yes” when

asked if he was “Eric” (CATALAN’s first name).         The CI then

referenced his/her earlier conversations with “homeboy” (C.S.)

and asked if they could conduct the deal on Thursday (January 7,

2021).   CATALAN stated he had already told his “connect” that

the CI needed the narcotics by that night (January 4, 2021).           In

substance and in part, CATALAN then agreed to sell the CI one

pound of methamphetamine for $3,200 on January 7, 2021.          CATALAN

additionally asked the CI how much the CI had been getting “it”

(one pound of methamphetamine) for.       The CI stated he/she could

get a pound of methamphetamine in Los Angeles for $2,800.

     16.    On January 7, 2021, at SA Traverso’s direction, the CI

called and sent text messages several times to CATALAN at phone

number (805) 757-6328.     During the documented conversations,

which I have reviewed, the CI canceled the planned narcotics

deal on January 7, 2021, and the CI and CATALAN agreed to talk

again over the weekend.

     17.    On January 9, 2021, CATALAN called the CI from phone

number (805) 757-6328.     During the recorded conversation, which

I have reviewed, CATALAN and the CI agreed to conduct their

prearranged narcotics deal on January 14, 2021.         CATALAN stated

he needed to have his “connect” drop the narcotics off with him.

     18.    On January 12, 2021, at SA Traverso’s direction, the

CI called CATALAN at phone number (805) 757-6328.         During the

                                    7
 Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 9 of 38 Page ID #:9



recorded conversation, which I have reviewed, CATALAN and the CI

arranged to conduct the narcotics deal during the night of

January 13, 2021, and CATALAN agreed to have his connection

bring the methamphetamine to Lompoc, CA.

     19.    On January 13, 2021, CATALAN initiated a series of

recorded phone calls and text message conversations with the CI,

via phone number (805) 757-6328.        During the conversations,

which I have reviewed, CATALAN stated his connection was

“feeling iffy” because of the two previous canceled deals.

CATALAN stated his connection did not want to drive up to Lompoc

with the narcotics.    The CI then inquired whether CATALAN had

any drugs to sell.    CATALAN replied he could sell the CI three

ounces of methamphetamine for $300 per ounce, two ounces of

which CATALAN had already weighed.       CATALAN further stated he

had a “bunch of dope that is miscellaneous in different baggies”

and that “most of it’s junk.”      The CI and CATALAN agreed to

conduct the deal for three ounces of methamphetamine later that

night.   CATALAN later provided his address by text message as an

address on Q Street in Lompoc, CA.

     20.    After speaking with ATF SA Bryan Traverso, SBSO

Detective Robert DeBarge, and reviewing the audio and video

recordings of the deal, I learned the following series of events

from January 13, 2021:

            a.   On the evening of January 13, 2021, the CI met SA

Traverso and ATF SA Ricky Chan at a predetermined meeting

location.   At the location, SA Traverso and SA Chan searched the

CI and the CI’s vehicle for contraband, with negative results.

                                    8
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 10 of 38 Page ID #:10



Next, SA Traverso and SA Chan equipped the CI with an electronic

monitoring and recording device.        SA Traverso then provided the

CI with government funds to purchase the methamphetamine from

CATALAN.

           b.   After providing the CI with government funds to

purchase the methamphetamine from CATALAN, SA Traverso directed

the CI to go to CATALAN’s residence.

           c.   The CI then exited the predetermined meeting

location and proceeded to CATALAN’s residence.         At the same

time, SA Chan and SA Traverso followed the CI from the

predetermined meeting location to CATALAN’s residence.          Once the

CI arrived at CATALAN’s residence, SBSO personnel continued to

maintain visual surveillance of the CI.

           d.   Upon arriving at CATALAN’s residence, the CI

contacted CATALAN via a recorded phone call to phone number

(805) 757-6328 and informed CATALAN he/she was on CATALAN’s

block.   From listening to the recording, I learned that CATALAN

confirmed his residence was the corner unit and, after a few

moments, came to the CI’s vehicle.       CATALAN then handed

approximately 85 grams of methamphetamine to the CI and the CI

provided CATALAN with $900 in government funds.

           e.   From reviewing the recording of the deal, I heard

CATALAN state that he just got out of prison (for a year) and

did his time in Santa Barbara County Jail.        CATALAN further

stated he knew people who made firearms and agreed to sell the

CI firearms in the future should CATALAN get any.         CATALAN

stated he had a “homie in Arizona” and could get “ARs and AKs”

                                    9
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 11 of 38 Page ID #:11



for $600, while selling them in California for $1,500.          CATALAN

then stated he knew someone who was selling an AR-style rifle

recently.

            f.     Shortly after this, the CI drove away from the

area of CATALAN’s residence.

            g.     After the CI left the area of CATALAN’s

residence, SA Traverso and SA Chan followed the CI back to a

predetermined meeting location.

            h.     At the meeting location, SA Traverso took

approximately 85 grams of methamphetamine from the CI and placed

it into ATF custody.     After this, SA Traverso recovered the

electronic monitoring and recording devices from the CI.          SA

Chan and Detective DeBarge searched the CI and CI’s vehicle for

additional contraband with negative results.

     21.    On January 16, 2021, I showed the CI two images of

CATALAN, which I obtained from Santa Barbara Sheriff’s

Department.      The CI identified CATALAN as the person from whom

he/she had just purchased the methamphetamine.

            a.     DEA Southwest Laboratory testing has confirmed

that the CI purchased approximately 80 grams of methamphetamine

from CATALAN.

           C.    February 10, 2021 Purchase of Approximately One
                 Pound of Methamphetamine from CATALAN and TORRES

     22.    On January 14, 2021, at SA Traverso’s direction, the

CI called CATALAN at phone number (805) 757-6328.         During the

recorded conversation, which I have reviewed, CATALAN and the CI

discussed the CI purchasing a pound of methamphetamine from


                                   10
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 12 of 38 Page ID #:12



CATALAN in the future.     The CI then asked CATALAN to let him/her

know if CATALAN came across any firearms to sell, which CATALAN

agreed to do.

     23.   On January 27, 2021, at my direction, the CI called

CATALAN at phone number (805) 757-6328.       During the recorded

conversation, which I have reviewed, the CI asked if he could

purchase a pound of methamphetamine from CATALAN in Santa

Barbara, CA, the next day (January 28, 2021).        CATALAN stated

his methamphetamine supplier was asking about the CI recently.

CATALAN then agreed to conduct the transaction on the afternoon

of January 28, 2021.

     24.   The next day, on January 28, 2021, at my direction,

the CI called and sent several text messages with CATALAN at

phone number (805) 757-6328.      During the documented

conversations, which I have reviewed, the CI asked CATALAN if

the price of a pound of methamphetamine was still $3,200, to

which CATALAN replied it was.      CATALAN and the CI then agreed to

meet in Santa Barbara, CA around 3:00 p.m. that day to conduct

the narcotics transaction.     A few hours later, at my direction,

the CI attempted to contact CATALAN via recorded phone calls and

documented text messages to set up the deal; however, CATALAN

did not respond.    After this, the CI informed me of the phone

and text message conversations with CATALAN.        I then directed

the CI to cancel the planned narcotics transaction.

     25.   After the CI cancelled the planned deal, the CI

received a call from CATALAN at phone number (805) 757-6328.           In

that recorded call, which I have reviewed, CATALAN apologized to

                                   11
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 13 of 38 Page ID #:13



the CI and claimed, “shit has just been cracking,” and took

responsibility for the deal falling through.        CATALAN offered to

go pick up the methamphetamine from his supplier and drive it to

the CI, but then stated he was about to go to Anaheim, CA.           The

CI then asked CATALAN if he heard anything about firearms for

sale, to which CATALAN stated there were “two AR-15s with drum

clips” available three to four days ago.        CATALAN further stated

both of the firearms were selling for $3,000.        The CI inquired

if the firearms were still available and CATALAN stated he would

call his associate and check.

     26.   On February 1, 2021, at my direction, the CI called

CATALAN via phone number (805) 757-6328.        During the recorded

conversation, which I have reviewed, CATALAN stated he had not

heard from his associates about the previously discussed AR-15s.

The CI and CATALAN then discussed conducting another narcotics

transaction for a half pound of methamphetamine in the Santa

Barbara or Goleta area, with the CI suggesting they go straight

to CATALAN’s methamphetamine supplier to pick up the narcotics.

     27.   On February 8, 2021, at my direction, the CI called

CATALAN at phone number (805) 757-6328.       During the recorded

conversation, which I have reviewed, the CI and CATALAN agreed

to conduct a narcotics deal on February 10, 2021.         CATALAN

stated his supplier recently inquired about the CI to see if

he/she was still interested in purchasing the narcotics.          The CI

and CATALAN then agreed to meet in Santa Barbara on February 10,

2021, to conduct the narcotics transaction.



                                   12
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 14 of 38 Page ID #:14



        28.   On February 9, 2021, at my direction, the CI called

CATALAN at phone number (805) 757-6328.       During the recorded

conversation, which I have reviewed, CATALAN asked the CI if

he/she was “trying to get the whole thing or what?” which I

understand from my training and experience to refer to a full

pound of methamphetamine.     The CI asked how much a full pound of

methamphetamine would cost and CATALAN stated his supplier could

sell a pound for $3,200.     CATALAN and the CI then agreed to meet

the following day in the afternoon to conduct the transaction.

        29.   On February 10, 2021, at my direction, the CI called

CATALAN at phone number (805) 757-6328.       During the recorded

conversation, which I have reviewed, the CI asked CATALAN if his

supplier was still able to conduct the narcotics transaction

that afternoon, to which CATALAN replied he was.         CATALAN and

the CI then agreed to conduct the transaction in the Goleta, CA

area.    CATALAN further stated he was in Lompoc and was “mobile,”

meaning he had access to a vehicle.

        30.   Later that same day, at my direction, the CI called

CATALAN at phone number (805) 757-6328.       During the recorded

conversation, which I have reviewed, CATALAN stated his

methamphetamine supplier suggested the CI and CATALAN come to

him (the supplier) to pick up the narcotics.        CATALAN agreed to

send the CI the supplier’s address, but stated that the supplier

wanted CATALAN to be present for the deal too.         Shortly after

the call, in a text message conversation, CATALAN provided the

address of his supplier as 1029 East Gutierrez Street in Santa

Barbara, CA (SUBJECT PREMISES 1).

                                   13
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 15 of 38 Page ID #:15



     31.    Later on the same day, the CI received a cell phone

call from CATALAN via phone number (805) 757-6328.         At my

direction, the CI spoke with CATALAN.       During the recorded

conversation, which I have reviewed, CATALAN told the CI to park

in a location near SUBJECT PREMISES 1.       The CI then asked

CATALAN if the methamphetamine supplier lived at SUBJECT

PREMISES 1 and CATALAN stated that he did, but the supplier

planned to come out of the residence to meet CATALAN and the CI.

CATALAN further stated SUBJECT PREMISES 1 was also the

supplier’s parents’ home.     Following this, the CI contacted me

and advised me of the phone call with CATALAN.

     32.    After speaking with ATF SAs Traverso and Chan, SBSO

Detectives DeBarge, Justin DiPinto, Karen McCormick, and Sgt.

Neil Gowing, and reviewing the audio and video recordings of the

deal, I learned the following series of events from the

afternoon of February 10, 2021:

            a.   During the afternoon of February 10, 2021, the CI

met me, SA Traverso, SA Chan, and Detective DeBarge at a

predetermined meeting location.      At the location, SA Chan and

Detective DeBarge searched the CI and the CI’s vehicle for

contraband, with negative results.       Next, SA Traverso and I

equipped the CI with an electronic monitoring and recording

device.    I then provided the CI with government funds to

purchase the methamphetamine from CATALAN.        Following this,

Detective DeBarge equipped the CI’s vehicle with a GPS tracking

device.    I then directed the CI to go to SUBJECT PREMISES 1.



                                   14
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 16 of 38 Page ID #:16



           b.     Following this, the CI proceeded to SUBJECT

PREMISES 1.     At the same time, SA Chan, SA Traverso, and I

followed the CI from the predetermined meeting location to the

transaction location.    Once the CI arrived at the location, SBSO

personnel continued to maintain visual surveillance of the CI.

           c.     Upon arriving at SUBJECT PREMISES 1, the CI

contacted CATALAN via cell phone number (805) 757-6328 and

informed CATALAN the CI was at the location.        During the

recorded conversation, which I have reviewed, CATALAN identified

the CI’s vehicle and stated he would come to the CI.          Shortly

after this, SBSO Sgt. Gowing saw CATALAN exit a green Dodge

Durango and enter the CI’s vehicle via the front passenger door.

           d.     Based upon the recording of the deal that I

reviewed, I learned that while sitting in the CI’s vehicle,

CATALAN stated the female in the Durango was his ride from

Lompoc.   CATALAN then stated his supplier at SUBJECT PREMISES 1

was “hella paranoid” and worried about law enforcement from a

previous experience.    CATALAN stated most people weren’t “quick”

like the CI, and that the CI was “on point.”        CATALAN then

stated he believed his supplier was going to leave his residence

on East Gutierrez, get into his own vehicle (that is, the

supplier’s vehicle), and want to drive around and do a

“perimeter check,” before conducting the deal.         CATALAN repeated

his supplier was “hella hella cautious.”        CATALAN proceeded to

tell the CI he was dropping off money for his supplier that day

and had recently picked up drugs from his supplier.



                                   15
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 17 of 38 Page ID #:17



     33.     Following CATALAN’s statement about his supplier’s

residence at SUBJECT PREMISES 1, SBSO Detectives conducted

record checks and determined that TORRES resided at SUBJECT

PREMISES 1.       We also obtained a booking photograph of TORRES for

reference.    A short time later, SBSO Detective Justin DiPinto,

who had reviewed a photograph of TORRES, informed me that he had

observed TORRES exit from the rear of SUBJECT PREMISES 1 and

enter the rear passenger-side door of the CI’s vehicle with the

CI and CATALAN, without stopping at any other locations or

entering his own vehicle.      I then observed on the recording that

the CI started the vehicle and drove a short distance from

SUBJECT PREMISES 1 at the request of TORRES, who said it was

“more low key.”

     34.     Detective Karen McCormick told me that she observed

the CI drive east on Haley Street and stop at the dead end of

the street.

     35.     Based upon the recording of the deal that I reviewed,

I learned the following:

             a.     The CI handed TORRES $3,200 in government funds,

after which TORRES handed the CI approximately one pound of

methamphetamine, contained in multiple plastic bags and a yellow

tequila box.      TORRES proceeded to count the funds and state,

“everything’s good,” which I observed while listening to and

watching the recording.

             b.     Following this, CATALAN then stated, “this is

where I exit,” but he offered to play the role of middleman

going forward, if needed.      CATALAN and TORRES then agreed, in

                                    16
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 18 of 38 Page ID #:18



substance and in part, to have CATALAN provide the CI with

TORRES’ phone number, and TORRES insinuated he liked to conduct

his deals quickly.

     36.    SBSO surveillance units then observed the CI return to

the area of SUBJECT PREMISES 1 with TORRES and CATALAN in the

vehicle.

     37.    Upon returning to the area of SUBJECT PREMISES 1, ATF

SA Ricky Chan observed TORRES and CATALAN exit the CI’s vehicle.

SA Chan then saw TORRES walk north on Gutierrez Street back to

SUBJECT PREMISES 1, while CATALAN returned to the Dodge Durango.

     38.    After the CI drove away, I, along with other SAs and

Detectives, followed the CI back to a predetermined meeting

location.

     39.    At the meeting location, I took the methamphetamine

from the CI and placed it into ATF custody.        I then weighed the

methamphetamine in its innermost packaging and determined it to

weigh approximately 449.4 grams.        Following this, Detective

Robert DeBarge conducted a presumptive field test of the

purchased narcotics and confirmed it to be methamphetamine.           SA

Traverso and SA Chan then recovered the electronic monitoring

and recording devices from the CI.       SA Chan searched the CI and

the CI’s vehicle for additional contraband with negative

results.    SA Traverso then showed the CI an unmarked picture of

TORRES.    The CI identified the person in the picture as the

person who handed the CI the methamphetamine.        I then directed

the CI to contact CATALAN via text message and ask for TORRES’

cell phone number, which CATALAN provided as (805) 452-7997.

                                   17
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 19 of 38 Page ID #:19



            a.   DEA Southwest Laboratory testing has confirmed

that the CI purchased approximately 408 grams of methamphetamine

from TORRES and CATALAN.

     D.     February 22, 2021 Purchase of Approximately 328 Grams
            of Methamphetamine from TORRES

     40.    On February 20, 2021, at my direction, the CI texted

TORRES at cell phone number (805) 452-7997.        During the recorded

communication, the CI and TORRES made plans to meet in Santa

Barbara, CA, to conduct a narcotics deal on February 22, 2021.

Following this, the CI contacted me, and told me about his/her

communications with TORRES.     Additionally, I have reviewed the

text messages exchanged between the CI and TORRES, and learned

that on February 22, 2021, TORRES initiated a text message

conversation with the CI via cell phone number (805) 452-7997.

TORRES confirmed with the CI, in substance and in part, that the

narcotics deal scheduled for later that day was still happening.

TORRES then told the CI to come to the same location as the

previous narcotics deal (in the area of SUBJECT PREMISES 1).

Following this, the CI contacted me and told me about his/her

conversation with TORRES.

     41.    After speaking with ATF SAs Traverso, Chan, Detectives

DeBarge, DiPinto, McCormick, and Sergeant Neil Gowing, and

reviewing the audio and video recordings of the deal, I learned

the following series of events from the afternoon of February

22, 2021:

            a.   During the afternoon of February 22, 2021, the CI

met with me, SA Traverso, SA Chan, and Detective DeBarge at a


                                   18
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 20 of 38 Page ID #:20



predetermined meeting location.      At the location, SA Traverso

and Detective DeBarge searched the CI and the CI’s vehicle for

contraband, with negative results.

          b.    I equipped the CI with an electronic monitoring

and recording device.    I then provided the CI with government

funds to purchase the methamphetamine from TORRES.         Following

this, Detective DeBarge equipped the CI’s vehicle with a GPS

tracking device.    I then directed the CI to go to SUBJECT

PREMISES 1.

          c.    Following this, the CI exited the predetermined

meeting location and proceeded to the transaction location at

SUBJECT PREMISES 1.    At the same time, I, along with other law

enforcement officers followed the CI from the predetermined

meeting location to the transaction location.        Once the CI

arrived at the location, SBSO personnel continued to maintain

visual surveillance of the CI.

          d.    Upon arriving at SUBJECT PREMISES 1, the CI

texted TORRES and informed TORRES the CI was at the location.

TORRES then identified the CI’s vehicle and Detective Jamie

Furber observed TORRES exit SUBJECT PREMISES 1 with an

unidentified female.    Detective Furber then observed TORRES

enter the CI’s vehicle, without stopping at any other locations,

while the unidentified female entered a white 2002 Ford SUV.

Sergeant Gowing then observed the CI drive to the corner of

North Alisos Street and Gutierrez Street.

          e.    At this location, based upon what I observed

while monitoring and reviewing the recordings, TORRES handed the

                                   19
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 21 of 38 Page ID #:21



CI a brown cardboard box containing methamphetamine, which was

in a plastic bag, after which the CI handed TORRES $3,200 in

government funds.    TORRES then proceeded to count out the funds

in his hands.   After this, the CI and TORRES discussed, in

substance and in part, the possibility of future narcotics

transactions, including the CI purchasing methamphetamine at a

lower price from TORRES.     When the CI stated he/she could

probably get a pound of methamphetamine in Los Angeles for

$2,600, TORRES replied, in substance and in part, that was “the

lowest I’m gonna probably let it go.”       TORRES then stated, “the

more you come, the lower the price.”       When the CI suggested

purchasing two pounds of methamphetamine from TORRES in the

future, TORRES replied, “25 a piece.”       Based upon my training

and experience, I believe TORRES meant that he would sell the CI

methamphetamine for $2,500 per pound.       TORRES further stated, in

substance and in part, he was an “entrepreneur” and sold cell

phones, watches, and had his “hands on a few other moneymakers.”

           f.   Following this, Sergeant Gowing observed TORRES

exit the CI’s vehicle and enter the SUBJECT VEHICLE with the

unidentified female.    Detective DiPinto then observed TORRES and

the unidentified female drive to Best Buy in Goleta in the

SUBJECT VEHICLE.

     42.   The CI then drove away and returned to the

predetermined meeting location.      I, along with other law

enforcement officers followed the CI back to a predetermined

meeting location.



                                   20
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 22 of 38 Page ID #:22



     43.    At the meeting location, I took the methamphetamine

from the CI and placed it into ATF custody.        I then weighed the

methamphetamine in its innermost packaging and determined it to

weigh approximately 351 grams.      Following this, Detective

DeBarge conducted a presumptive field test of the purchased

narcotics and confirmed it to be methamphetamine.         After this, I

recovered the electronic monitoring and recording devices from

the CI.    SA Chan searched the CI and the CI’s vehicle for

additional contraband with negative results.

            a.   DEA Southwest Laboratory testing has confirmed

that the CI purchased approximately 328 grams of methamphetamine

from TORRES.

     44.    A short time later, at my direction, the CI texted

TORRES.    During the recorded conversation, which I have

reviewed, I learned the following:

            a.   The CI told TORRES that the CI weighed the

purchased methamphetamine and it was approximately four ounces

short of a pound.    After a brief conversation, TORRES offered to

bring the remaining four ounces to the CI, but later agreed to

make up for the shortcoming during the next transaction.          TORRES

then asked the CI if he/she could download the encrypted

messaging application Signal.

     E.     March 2, 2021 Purchase of Approximately 534 Grams of
            Methamphetamine from TORRES

     45.     On February 26, 2021, in a recorded text message,

which I have reviewed, TORRES provided the CI with a code to

join a Signal messaging application chat with TORRES.


                                   21
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 23 of 38 Page ID #:23



        46.    Later, on the same day, at my direction, the CI texted

TORRES on the Signal messaging application.        During this

conversation, which I have reviewed, TORRES, with a Signal

username of “Karo Quintero,” told the CI he had the “shirt” the

CI was owed.        Based on my training and experience, I believe

TORRES was using coded language to say TORRES had the remaining

methamphetamine he owed to the CI from the February 22, 2021

deal.       The CI then asked TORRES if he had any firearms available

for sale, but TORRES replied firearms were “hard to kome akross

(sic). 3”     TORRES further stated, in substance and in part, that

he had “a bunch of food for them. Just not the dogs.”          Based on

my training and experience, I believe TORRES was using coded

language to say TORRES had ammunition, but no firearms.          TORRES

then stated, in substance and in part, that he “had the shirt

that was promised n a whole different outfit.”         Based on my

training and experience, I believe TORRES was using coded

language to say he had the methamphetamine TORRES owed the CI

and an additional pound of methamphetamine.

        47.    On February 28, 2021, at my direction, the CI texted

TORRES on the Signal messaging application.        During the

documented conversation, which I have reviewed, I learned the

following:

               a.    The CI and TORRES made plans to conduct a

narcotics and ammunition transaction on Tuesday, March 2, 2021.


       Based on my training, experience, and conversations with
        3
senior investigators familiar with Santa Barbara criminal street
gangs, TORRES was replacing the letter “c” in his messages with
the letter “k” as a sign of his affiliation with the “Krazies”
gang.
                                22
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 24 of 38 Page ID #:24



TORRES agreed, in substance and in part, to sell one pound of

methamphetamine to the CI for $3,000, stating he had just taken

a loss and couldn’t go any lower in price.        The CI inquired

about the price of the ammunition TORRES previously mentioned,

but TORRES did not respond to the CI’s inquiry.         Instead, TORRES

stated “thangs” were exclusive, but that he would put the word

out for the CI and see what “blows bakk” [sic] that week.          Based

on my training and experience, I believe TORRES was using coded

language to mean firearms were difficult to obtain.

        48.   On March 2, 2021, at my direction, the CI texted

TORRES on the Signal messaging application.        During the

conversation, which I have reviewed, TORRES stated, in substance

and in part, that he “might have some good news,” which I

believe based on my training and experience means that TORRES

may have a firearm or ammunition available for sale.          TORRES

additionally informed the CI the planned narcotics transaction

that day would occur at a different location.        After exchanging

a series of messages regarding the time and location of the

narcotics transaction, TORRES provided the CI with an address on

the 1100 Block of Punta Gorda Street in Santa Barbara, CA.

        49.   After speaking with SA Chan, Detectives DeBarge,

McCormick, DiPinto, Josh Cockrell, and Sgt. Gowing, and

reviewing the audio and video recordings of the deal, I learned

the following series of events from the afternoon of March 2,

2021:

              a.   During the afternoon of March 2, 2021, the CI met

with me and SA Chan at a predetermined meeting location.          At the

                                   23
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 25 of 38 Page ID #:25



location, I searched the CI and the CI’s vehicle for contraband,

with negative results.     Next, SA Chan equipped the CI with an

electronic monitoring and recording device.        I then provided the

CI with government funds to purchase the methamphetamine and

potential firearm or ammunition from TORRES.        Following this, I

equipped the CI’s vehicle with a GPS tracking device.          I then

directed the CI to go to the address on the 1100 Block on Punta

Gorda Street in Santa Barbara.

             b.   Following this, the CI exited the predetermined

meeting location and proceeded to the address on the 1100 Block

on Punta Gorda Street.     At the same time, SA Chan and I followed

the CI from the predetermined meeting location to the

transaction location.    Once the CI arrived at the location, SBSO

personnel continued to maintain visual surveillance of the CI.

During this time, Detective DiPinto observed TORRES exit the

SUBJECT VEHICLE outside of SUBJECT PREMISES 1 and walk in the

direction of the transaction location.

             c.   Upon arriving at the prearranged location on the

1100 Block of Punta Gorda Street, the CI contacted TORRES via a

Signal message and informed TORRES the CI was at the location.

Detective Cockrell observed TORRES meet with two unidentified

Hispanic males outside the prearranged meeting location on Punta

Gorda Street, then walk northbound towards the 1200 Block of

Punta Gorda Street, before entering the front passenger door of

the CI’s vehicle.

             d.   When reviewing the recordings, I learned the

following:

                                   24
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 26 of 38 Page ID #:26



                 i.     TORRES, upon entering the CI’s vehicle,

stated his associates were at his “trap pad,” which I

understand, based on my training, experience, and conversations

with senior investigators, to be a reference to the location

being a potential narcotics stash house. 4      TORRES then directed

the CI to drive to the SUBJECT VEHICLE and said the

methamphetamine was in the SUBJECT VEHICLE.

                 ii.    Detectives McCormick and DiPinto observed

the CI drive north on Salinas Street and turn right onto

Eucalyptus Hill Road.     After this, Detective DiPinto observed

the CI drive up Eucalyptus Hill Road, back down to Salinas

Street, and down to East Gutierrez Street, where TORRES had

previously parked the SUBJECT VEHICLE.

                 iii. During the recordings I monitored and

reviewed, TORRES stated it had been “hot” in his area and exited

the CI’s vehicle.      I observed TORRES then go to the trunk of the

SUBJECT VEHICLE, remove a backpack, and return to the CI’s

vehicle.    The CI then handed TORRES $3,000 in government funds,

which TORRES proceeded to count while the CI drove to SUBJECT

PREMISES 1.   While driving, TORRES added, in substance and in

part, that he was a “hot fucking item right now,” and was being

cautious.   I heard the CI and TORRES discussing the need to be

careful, and TORRES stating he was a “two-striker” (referencing

California’s Three Strikes sentencing law).




     4 As discussed below, I later determined the location of
this “trap pad” to be SUBJECT PREMISES 2.
                                25
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 27 of 38 Page ID #:27



                iv.   After this, in the recordings I reviewed,

TORRES placed a bag containing methamphetamine in the backseat

of the CI’s vehicle and said he weighed the product himself.

The CI then discussed potentially assembling a robbery crew with

TORRES, to which TORRES asked if he could “bring my own

equipment.”   TORRES then said, in substance and in part, that he

usually conducts narcotics deals at breweries or restaurants,

and that TORRES would typically hand the buyer the keys to the

SUBJECT VEHICLE and tell the buyer the product is in the trunk

of the SUBJECT VEHICLE.     TORRES further said, in substance and

in part, the police caught him before in the area of his

residence, and the police then searched his house (SUBJECT

PREMISES 1) at the same time.

     50.   Shortly after this, TORRES exited the CI’s vehicle in

the area of SUBJECT PREMISES 1.      The CI then departed the area

and returned to the predetermined meeting location.

     51.   After the CI exited the area of SUBJECT PREMISES 1, I

along with other law enforcement officers, SA Chan, and

Detective DeBarge followed the CI back to a predetermined

meeting location.

     52.   At the meeting location, I took the methamphetamine

from the CI and placed it into ATF custody.        I then weighed the

methamphetamine in its innermost packaging and determined one

package to weigh approximately 113 grams and the other to weigh

approximately 454 grams.     Following this, I recovered the

electronic monitoring and recording devices from the CI.



                                   26
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 28 of 38 Page ID #:28



Detective DeBarge then searched the CI and I searched the CI’s

vehicle for additional contraband with negative results.

              a.    DEA Southwest Laboratory testing has confirmed

that the CI purchased approximately 534 grams of methamphetamine

from TORRES.

        F.    March 16, 2021 Installation of a Pole Camera on Punta
              Gorda Street

        53.   On March 16, 2021, I, along with other SAs, installed

a pole camera on the 1200 Block of Punta Gorda Street in Santa

Barbara, CA.       After monitoring and reviewing the video footage

from the camera from March 16 to April 13, 2021, I observed the

following:

              a.    TORRES often entered the Holiday Mobile Home Park

located at 1212 Punta Gorda Street in the SUBJECT VEHICLE or on

foot.    I primarily observed TORRES enter the mobile park

approximately between the late afternoon and early morning hours

from March 16 to April 13, 2021 on numerous occasions.          TORRES

would often park the SUBJECT VEHICLE at 1220 Punta Gorda Street

and walk up the driveway into 1212 Punta Gorda Street, or drive

into 1212 Punta Gorda Street and park out of view of the camera.

        G.    April 28, 2021 Surveillance of TORRES and the SUBJECT
              VEHICLE

        54.   On March 26, 2021, the Honorable Louise A. LaMothe,

United States Magistrate Judge, issued a warrant in case number

2:21-MJ-01482 authorizing the government to install a GPS

tracking device on the SUBJECT VEHICLE.       On March 31, 2021, I,

along with other SAs, installed a GPS tracking device on the

SUBJECT VEHICLE to supplement the pole camera on the 1200 Block

                                    27
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 29 of 38 Page ID #:29



of Punta Gorda Street.     Based upon information from the GPS

tracking device and pole camera, I determined TORRES drove the

SUBJECT VEHICLE from SUBJECT PREMISES 1 to the area of 1212

Punta Gorda Street as frequently as multiple times a day.

     55.   On April 28, 2021, I conducted surveillance in the

area of 1212 Punta Gorda Street in Santa Barbara, CA.          During

the surveillance, I observed the following:

           a.    At approximately 1815 hours, I, using GPS data

from the tracking device I previously attached to the SUBJECT

VEHICLE, established surveillance on the SUBJECT VEHICLE.          Upon

establishing surveillance, I observed the SUBJECT VEHICLE parked

in front of SUBJECT PREMISES 1.

           b.    At approximately 1930 hours, using GPS data, I

determined the SUBJECT VEHICLE left the area of SUBJECT PREMISES

1.

           c.    At approximately 1952 hours, using GPS data, I

determined the SUBJECT VEHICLE entered the Holiday Mobile Home

Park located at 1212 Punta Gorda Street in Santa Barbara, CA.

           d.    At approximately 1954 hours, I observed the

SUBJECT VEHICLE parked in front of a mobile home with white and

gray-colored siding, and red-colored coverings over the windows

(I later determined this to be mobile home space 13 – SUBJECT

PREMISES 2).    I then observed TORRES, wearing a white baseball

hat, dark shirt, and white socks, walk from his vehicle, up the

front porch of the white and gray mobile home, and enter the

front door of SUBJECT PREMISES 2.



                                   28
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 30 of 38 Page ID #:30



            e.     At approximately 2041 hours, I observed TORRES

exit the front of the mobile home located at space 13 (SUBJECT

PREMISES 2) with an unknown female.       I then observed TORRES

enter the driver’s seat of the SUBJECT VEHICLE, while the

unknown female entered the passenger seat.        I terminated

surveillance shortly after.

     56.    On April 29, 2021, I conducted surveillance on SUBJECT

PREMISES 2.      During the surveillance, I observed the following:

            a.     At approximately 0900 hours I observed a mobile

home with white and gray-colored sidings and red-colored

coverings over the windows.     I also observed the number ‘13’

posted on an electricity meter in front of SUBJECT PREMISES 2.

I terminated surveillance shortly after.

     H.     Continued GPS Tracking of the SUBJECT VEHICLE and
            Investigation into SUBJECT PREMISES 1 and SUBJECT
            PREMISES 2

     57.    On May 5, 2021, the Honorable Alka Sagar, United

States Magistrate Judge, issued an order in the same case

continuing the tracking device on the SUBJECT VEHICLE for an

additional 45 days.     The GPS tracking device on the SUBJECT

VEHICLE shows that TORRES has continued to drive to the area of

SUBJECT PREMISES 2.     For example, the SUBJECT VEHICLE entered

and exited a Geofenced area of about 100-300 meters around

SUBJECT PREMISES 2 the following times between May 18 and

May 25, 2021:

           DATE         ENTERED          EXITED
           5/18/21      4:15 p.m.        4:29 p.m.
           5/18/21      6:30 p.m.        8:08 p.m.
           5/19/21      3:59 a.m.        6:13 a.m.
                                    29
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 31 of 38 Page ID #:31




            5/19/21    2:02 p.m.         2:54 p.m.
            5/19/21    11:13 p.m.        11:19 p.m.
            5/19/21    11:29 p.m.        12:07 a.m. (next day)
            5/20/21    6:41 p.m.         7:20 p.m.
            5/21/21    12:08 a.m.        2:50 a.m.
            5/21/21    11:02 a.m.        11:54 a.m.
            5/21/21    5:15 p.m.         6:09 p.m.
            5/21/21    7:03 p.m.         7:30 p.m.
            5/22/21    2:30 a.m.         4:51 a.m.
            5/22/21    17:23 p.m.        5:46 p.m.
            5/23/21    1:29 a.m.         2:16 a.m.
            5/23/21    11:24 a.m.        12:11 p.m.
            5/23/21    5:31 p.m.         6:16 p.m.
            5/24/21    12:22 a.m.        1:03 a.m.
            5/25/21    2:08 a.m.         2:58 a.m.
            5/25/21    4:12 a.m.         7:06 a.m.
            5/25/21    7:55 p.m.         8:05 p.m.


      58.    On May 10, 2021, I spoke with TORRES’ parole officer,

who informed me that TORRES resides in a multi-family residence

at 1029 East Gutierrez Street in Santa Barbara (SUBJECT PREMISES

1).   TORRES’ parole officer told me that TORRES specifically

resides in the part of the building that is located below street

level, and that the entrance to TORRES’ residence is located at

the bottom of the driveway.     (The house also has another unit at

street level, directly above TORRES’ residence, which has

another entrance.)

             V.   TRAINING AND EXPERIENCE ON DRUG OFFENSES

      59.    Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:




                                    30
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 32 of 38 Page ID #:32



          a.     Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.         Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

          b.     Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.   The aforementioned records are often maintained

where drug traffickers have ready access to them, such as on

their cell phones and other digital devices, and in their

residences, stash houses, and vehicles.

          c.     Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.          This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.            In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

                                   31
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 33 of 38 Page ID #:33



            d.   Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices and in their residences, stash houses, and

vehicles.   Drug traffickers often keep records of meetings with

associates, customers, and suppliers on their digital devices

and in their residences, stash houses, and vehicles, including

in the form of calendar entries and location data.

            e.   Drug traffickers often use vehicles to transport

their narcotics and may keep stashes of narcotics in their

vehicles in the event of an unexpected opportunity to sell

narcotics arises.

            f.   Drug traffickers often maintain on hand large

amounts of United States currency in order to maintain and

finance their ongoing drug trafficking businesses, which operate

on a cash basis.    Such currency is often stored in their

residences, stash houses, and vehicles.

            g.   Drug traffickers often keep drugs in places where

they have ready access and control, such as at their residences,

stash houses, and vehicles, or in safes.        They also often keep

other items related to their drug trafficking activities at

their residence, such as digital scales, packaging materials,

and proceeds of drug trafficking.       These items are often small

enough to be easily hidden and thus may be kept at a drug

trafficker’s residence even if the drug trafficker lives with

others who may be unaware of his criminal activity.

            h.   It is common for drug traffickers to own multiple

phones of varying sophistication and cost as a method to

                                   32
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 34 of 38 Page ID #:34



diversify communications between various customers and

suppliers.    These phones range from sophisticated smart phones

using digital communications applications such as Blackberry

Messenger, WhatsApp, and the like, to cheap, simple, and often

prepaid flip phones, known colloquially as “drop phones,” for

actual voice communications.

           VI.    TRAINING AND EXPERIENCE ON DIGITAL DEVICES 5

     60.     Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

             a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are




     5 As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.
                                33
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 35 of 38 Page ID #:35



replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

          b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.       For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

          c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.   For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

          d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.     Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously



                                   34
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 36 of 38 Page ID #:36



develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     61.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.          Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.   Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

     62.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.   Users may enable a biometric unlock function on

some digital devices.    To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

                                   35
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 37 of 38 Page ID #:37



feature matches one the user has stored on the device.          To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.         To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.     In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.         Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.         I do not know

the passcodes of the devices likely to be found in the search.

           c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device.     Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress TORRES’ and/or CATALAN’s thumb- and/or

fingers on the device(s); and (2) hold the device(s) in front of

TORRES’ and/or CATALAN’s face with his or her eyes open to

activate the facial-, iris-, and/or retina-recognition feature.

     63.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                                   36
Case 2:21-cr-00294-GW Document 1 Filed 06/02/21 Page 38 of 38 Page ID #:38



                            VII. CONCLUSION

     64.   For the reasons described above, there is probable

cause to believe that CATALAN and TORRES have violated 21 U.S.C.

§ 841(a)(1) (Distribution of a Controlled Substance).          Further,

there is probable cause to believe that the items listed in

Attachment B, which constitute evidence, fruits, and

instrumentalities of violations of the Subject Offenses will be

found at or in SUBJECT PREMISES 1, SUBJECT PREMISES 2, the

SUBJECT VEHICLE, and the persons of CATALAN and TORRES, as

described in Attachments A-1, A-2, A-3, A-4, and A-5,

respectively.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                   3rd day of
telephone on this ____
June, 2021.



HONORABLE LOUISE A. LAMOTHE
UNITED STATES MAGISTRATE JUDGE




                                   37
